ORDER

Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein, pursuant to Maryland Rule 16-772, it is this 31st day of August, 2004,
ORDERED, by the Court of Appeals of Maryland, that Melissa Moyer Adams be, and is hereby, indefinitely suspended by consent from the further practice of law in the State of Maryland, effective immediately, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Melissa Moyer Adams from the register of attorneys, and pursuant to Maryland Rule 16 — 772(d), shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in the State.